{¶ 1} The discretionary appeal is accepted.
{¶ 2} The judgment of the court of appeals is reversed, and the cause is remanded to the trial court on the authority of State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, 793 N.E.2d 473.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Jeffrey H. Manning, Lorain County Prosecuting Attorney, and Anthony D. Cilio, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, State Public Defender, and Robert L. Lane, Chief Appellate Counsel, for appellant.